Title: From Thomas Jefferson to Cornelius C. Blatchly, 21 October 1822
From: Jefferson, Thomas
To: Blatchly, Cornelius C.


Sir
Monticello
Oct. 21. 22
I return thanks for the pamphlet you have been so kind as to send me on the subject of Commonwealths. it’s moral principles merit entire approbation, it’s philanthropy especially, and it’s views of the equal rights of man. that, on the principle of a communion of property, small societies may exist in habits of virtue, order industry and peace, and consequently in a state of as much happiness as heaven has been pleased to deal out to imperfect humanity, I can readily concieve, and indeed have seen it’s proofs in various small societies which have been constituted on that principle. but I do not feel authorised to conclude from these, that an extended society, like that of the US. or of an individual state, could be governed happily on the same principle. I look to the diffusion of light and education as the resource most to be relied on for ameliorating the condition, promoting the virtue and advancing the happiness of man. that every man shall be made virtuous, by any process whatever, is indeed no more to be expected, than that every tree shall be made to bear fruit, and every plant nourishment. the briar and bramble can never become the wine and olive; but their asperities may be softened by culture, and their properties improved to usefulness in the order and economy of the world.  and I do hope,  in the present spirit of extending to the great mass of mankind the blessings of instruction, I see a prospect of great advancement in the happiness of the human race; and that this may proceed to an indefinite, altho’ not to an infinite degree. wishing every success to the views of your society which their hopes can promise, and thanking you most particularly for the kind expressions of your letter towards myself, I salute you with assurances of great esteem and respect.Th: Jefferson